COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                March 19, 2015
                              No. 10-14-00326-CV
                                RONNIE ANDERSON
                                      v.
                     TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                       
                                       
                        From the 12[th] District Court
                             Walker County, Texas
                             Trial Court No. 26514
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that Ronnie Anderson did not comply with the requirements of Chapter 14 of the Texas Civil Practice and Remedies Code, it is the judgment of this Court that the appeal is dismissed as frivolous. 
It is further ordered that the Texas Department of Criminal Justice is awarded judgment against Ronnie Anderson for the Texas Department of Criminal Justice's appellate costs that were paid, if any, by the Texas Department of Criminal Justice; and all unpaid appellate court cost, if any, is taxed against Ronnie Anderson.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk